Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 120







Marlin Lee Johnson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160031







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for petitioner and appellant; submitted on brief.



Andrew C. Eyre, Assistant State’s Attorney, Grand Forks County State’s Attorney Office, P.O. Box 5607, Grand Forks, ND 58206, for respondent and appellee; submitted on brief.

Johnson v. State

No. 20160031



Per Curiam.

[¶1]	
Marlin Johnson appealed a district court order denying his application for post-conviction relief after he was sentenced to thirty months in prison for violating his probation.  Johnson argues the district court erred in its findings and in denying his application because he received ineffective assistance of counsel due to his counsel’s failure to call the victim as a witness, his counsel advised him to plead guilty to violating a no contact order to garner leniency at sentencing for his probation violation, and his counsel did not explain the consequences of a probation violation.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers